 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    GEORGETTE G. PURNELL,                            Case No. 1:19-cv-00210-DAD-BAM
10                       Plaintiff,                    ORDER DISREGARDING MARCH 4, 2020
                                                       FILING
11           v.
                                                       (Doc. No. 11)
12    R.T. MORA, et al.,
13                       Defendants.
14

15          Plaintiff Georgette G. Purnell (“Plaintiff”), proceeding pro se and in forma pauperis, filed

16   this action against Fresno County Police Officers R.T. Mora, Hodge, N. Cruz, and B. Phelps

17   (“Defendants”), alleging violation of her civil rights under 42 U.S.C. § 1983. (Doc. Nos. 1, 5-6.)

18   On January 10, 2020, the Court issued a screening order granting Plaintiff leave to file an

19   amended complaint within thirty (30) days. (Doc. No. 7.)

20          On February 28, 2020, Plaintiff filed her First Amended Complaint. (Doc. No. 10.)

21   Plaintiff also filed a document entitled “Notice of Late Receipt of Court Order Granting Plaintiff

22   Leave to File Amended Complaint” on February 28, 2020, explaining that she had received the

23   Court’s January 10, 2020 screening order late and filed her amended complaint as soon as she

24   could. (Doc. No. 11.) On March 4, 2020, Plaintiff again filed a document entitled “Notice of Late

25   Receipt of Court Order Granting Plaintiff Leave to File Amended Complaint,” which was

26   docketed as a motion for an extension of time. (Doc. No. 11.)

27          The document filed on March 4, 2020, is identical to and duplicative of the document filed

28   on February 28, 2020. Furthermore, as Plaintiff has filed her First Amended Complaint, an
                                                       1
 1   extension of time is unnecessary. Plaintiff’s First Amended Complaint will be screened in due

 2   course.

 3             Accordingly, the Court HEREBY DISREGARDS Plaintiff’s March 4, 2020 “Notice of

 4   Late Receipt of Court Order Granting Plaintiff Leave to File Amended Complaint” (Doc. No. 11).

 5
     IT IS SO ORDERED.
 6

 7      Dated:      March 10, 2020                          /s/ Barbara   A. McAuliffe          _
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
